DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
Based on the amended limitation of the claims:
The rejected claims 8-10, 16-18 and 20 in previous the Office Action under 35 U.S.C. § 112(b) are withdrawn. However, the amended limitations raise new 112(b) issues. Please see the detailed rejection below.
In Remarks, pages 7-15 regarding arguments of Double Patenting rejection, the Examiner provided prima facie that claims 1-17 of U.S. Patent No. 10885338 encompasses the scope of claims 1-20 of the instant application. Examiner used a table (as proper analysis) with listing of claims for corresponding between the instant application and the US. patent no. 10885338. For examples: claim 1 – claim 1; claim 4 – claim 4; claim 12 - claim 12…
Please note that the Applicants have not pointed out (if any) limitations that are distinct the claims 1-20 of the instant application from claims 1-17 of the US. Patent no. 10885338.
In Remarks, pages 17-19, regarding arguments of 103 rejection of independent claims, the applicants argued that “… no other object markers are shown along the length of the cable, much less "a plurality of object markers spaced along the cable configured to enable augmented reality (AR) detection of the cable, wherein at least two of the plurality of object markers are configured enable AR detection of each end of the cable from among a plurality of cables."”
The Examiner respectfully disagrees. The independent claims do not require that there must be multiple (instances) markers of the object in addition to the two markers at two ends of the cable. The amended limitations are interpreted as there are two markers at two ends of a cable hence the two markers are (evenly) spaced along the cable.
Applicant’s arguments with respect to amended independent claims in regard to the (multiple) object markers spaced along the cable, have been considered but they are not persuasive.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8 and 12-16 of U.S. Patent No. 10885338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4, 8 and 12-16 of U.S. Patent No. 10885338 has a narrower scope than the instant application.
Instant Application
Patent No. 10885338
Claims 1, 3.

Claim 2. 

Claim 4-6, 8, 10, 11

Claim 9. 

Claim 12-14, 16, 18

Claim 17.

Claim 19. 

Claim 20. 

Claim 1. 

Claim 2. 

Claim 4. 

Claim 8. 

Claim 12. 

Claim 13. 

Claim 15. 

Claim 16. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 12, each recites “wherein the cable of interest comprises a plurality of the object markers... spaced along the cable of interest”. It is unclear whether a plurality of object markers being the same or different from “an object marker” and “an instance of the object marker” or they are in addition to “an object marker” and “an instance of the object marker”. 
Claim 8 and 16, each recites “detecting a second instance of the object marker at a different location along the cable of interest; iteratively detecting at least three instances of the object marker at different locations along the cable of interest; and identifying the second end of the cable of interest based on a final instance of the object marker.” While claims 4 and 12, each recites “an object marker” and “an instance of the object marker”. It is unclear whether “at least three instances of the object marker” being the same or different from “an object marker” (may be a first instance), “an instance of the object marker”, “a second instance of the object marker” and “a final instance of the object marker”. Also the ”at least three instances of the object marker at different locations along the cable of interest” can include the location of “a second instance” and different locations of instances of marker at two ends of the cable.
All dependent claims are also rejected for being dependent upon rejected base claims.

Notes: For claims 12-20, the Specification in PGPUB par. [0067] discloses that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Allowable Subject Matter
Claims 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach all the limitations of claims 7 and 10 in view of independent claims as a whole: (for each of at least four object markers’s) characteristic information of the cable of interest includes a port location of the second end of the cable of interest, wherein the characteristic information includes a cable source device and a cable target device, wherein the cable source device is associated with the first end of the cable of interest, wherein the target source device has the port where the second end of the cable of interest is located.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US 20130127906) in view of Shigeru (JP2011-130652).
Regarding claim 1, Sugita teaches:
An apparatus, comprising: 
a cable having two ends; and an object marker spaced along the cable configured to enable augmented reality (AR) detection of an end of the cable among a plurality of cables (Sugita at least in Figs. 2, 4 and pars. [0042, 0084], teaches augmented reality system with detecting a bar code marker at an end of a cable, the bar code is spaced along the cable and superimposing information based on the detected marker of the cable among plurality of cables.)
Sugita is silent to teach a second marker at the other end of the cable.
On the other hand, Shigeru at least in Fig. 4, teaches a cable with two markers at each end of the cable.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement checking both ends of a cable in Shigeru using Sugita’s cable checking system. The combination provides an Augmented Reality system that allows checking connections at both ends of plurality of cables with visual confirmation.
Sugita in view of Shigeru teaches: 
(AR) detection of the cable, wherein at least two of the object markers spaced along the cable are configured to enable AR detection of a respective end of the cable from among a plurality of cables. (Sugita at least in Figs. 2, 4 and pars. [0042, 0084] in view of Shigeru at least in Fig. 4, teaches augmented reality system with detecting bar code markers at each end of the cable in Shigeru, two markers are spaced along toward two ends of the cable and superimposing information based on the detected marker of the cable among plurality of cables.)

Regarding claim 2, Sugita in view of Shigeru teaches:
The apparatus of claim 1, wherein the plurality of object markers which are evenly spaced along the cable (Shigeru at least in Fig. 4, teaches the two markers are evenly spaced along at two ends of the cable.)

Regarding claim 3, Sugita in view of Shigeru teaches:
The apparatus of claim 1, wherein the at least two object markers are configured to trigger output of characteristic information of the cable including a port location of each end of the cable of interest, wherein each of the plurality of object markers uniquely identifies the cable. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag has identification information of the corresponding cable 202 indicated by a bar code 203)

Regarding claim 4, Sugita in view of Shigeru teaches:
A computer-implemented method using augmented reality (AR) technology, comprising: 
selecting a cable of interest from among a plurality of cables; identifying an object marker positioned toward a first end of the cable of interest using an augmented reality device; (Sugita at least in Fig. 2 and  pars. [0019, 0022- 0025, 0070], teaches selecting a first cable of interest among cables and identifying a bar code marker toward a first end of the cable using augmented reality system displaying partial terminal on display screen 106.)
storing the object marker (Sugita at least in pars. [0074, 0076], teaches storing the corresponding cable reference bar code marker 203.)
scanning the plurality of cables (Sugita at least in Fig. 2 and  par. [0019], plurality of cables); 
Sugita is silent to teach the cable of interest comprises a plurality of the object markers spaced along the cable of interest with a second marker at the other end of the cable.
On the other hand, Shigeru at least in Fig. 4, teaches a cable with two markers spaced along at each end of the cable.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement checking both ends of a cable in Shigeru using Sugita’s cable checking system. One can move along markers in a row of a terminal-cable connection or move a long a cable to retrieve characteristic/identification information of object markers of the cable. The combination provides an Augmented Reality system that allows checking connections at both ends of plurality of cables with visual confirmation.
Sugita in view of Shigeru teaches identifying a second end of the cable of interest based on an instance of the object marker positioned toward the second end of the cable of interest. (The same process for detecting and identifying first end of the cable is applied to detect and identifying an instance of the bar code marker at the second end of the cable. The characteristic from the bar code helps identifying information at the second end.)

Regarding claim 5, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 4, wherein each of the object markers is configured to trigger output of characteristic information of the cable of interest. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag has identification information of the corresponding cable 202 indicated by a bar code 203.)

Regarding claim 6, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 5, comprising, in response to identifying the object marker positioned toward the first end of the cable of interest, outputting the characteristic information of the cable of interest. (Sugita at least in pars. [0019, 0044, 0045], teaches each tag has identification information of the corresponding cable 202 indicated by a bar code 203 at the first end of the cable.)

Regarding claims 12-14, it recites similar limitations of claim 4-6, but in different form. The rationale of claims 4-6 rejection is applied to reject claims 12-14 with additional limitations of a computer program product comprising computer readable storage medium (Sugita in claim 8, a program stored in a computer readable non-temporary medium.)

Regarding claim 20, Sugita in view of Shigeru teaches:
The computer program product of claim 12, wherein the augmented reality device is selected from the group consisting of: a mobile device and a head mounted display. (Sugita at least in par. [0019], teaches the information display apparatus 1 has a form of a handheld device. Before effective filing date of the invention, it is common in the art of augmented reality (AR) to use an AR device that is in a group of a mobile device and a head mounted display. The combination result would have been predictable.)

Claims 8, 10 and 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Shigeru as applied to claims 4, 12 above, and further in view of That et al. (US 20160113195).
Regarding claim 8, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 4, comprising: 
detecting a second instance of the object marker at a different location along the cable of interest (Shigeru at least in Fig. 4, detecting a second instance of bar code marker in Sugita at the other end of the cable (at a different location from the first end along the cable)); 
iteratively detecting at least two instances of the object marker at different locations along the cable of interest (Shigeru at least in Fig. 4, the technique in Sugita for detecting one instance of bar code marker at one end location of the cable can be applied iteratively at least another time to detect another instance of the object marker at another location at another end of the cable. That is iteratively detecting two instances of the object marker at two different locations along the cable. The result of combination would have been predictable.) 
identifying a second end of the cable of interest based on the final instance of the object marker (Shigeru at least in Fig. 4 and the technique in Sugita at least in pars. [0019, 0044, 0045], for identifying first instance of bar code marker at the first end of the cable is applied toward identifying a second end of the cable at second/final instance of the marker.)
Sugita in view of Shigeru is silent to teach iteratively detecting at least three instances of the object marker at different locations along the cable.
On the other hand, That et al. teaches iteratively detecting at least three instances of the object marker at different locations along the cable (That et al. at least in Abstract and pars. [0021-0022]: A robotic mower navigation system has a plurality of (at least three) landmark tags sequentially spaced along or inside a boundary wire. Each landmark tag has a unique identifier. The robotic mower has a detector for detecting the landmark tags.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement an additional tag/marker, as disclosed by That et al., with Sugita in view of Shigeru’s cable checking system. The combination provides an AR system that iteratively identifies and tracks the tags/markers to move along a cable wire.

Regarding claim 10, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 8, wherein identifying a second end of the cable of interest based on the final instance of the object marker includes outputting characteristic information about the second end of the cable of interest. (Shigeru at least in Fig. 4 and the technique in Sugita at least in pars. [0019, 0044, 0045], for identifying information of the corresponding cable indicated by a first instance of bar code marker at the first end of the cable is applied toward identifying a second end of the cable at second/final instance of the marker. That et al. at least in Abstract and pars. [0021-0022] , teaches tracking and moving until the last tag/marker along the cable wire.)

Regarding claims 16 and 18, it recites similar limitations of claim 8 and 10, but in different form. The rationale of claims 8 and 10 rejection is applied to reject claims 16 and 18 with additional limitations of a computer program product comprising computer readable storage medium (Sugita in claim 8, a program stored in a computer readable non-temporary medium.)

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Shigeru, That et al., as applied to claims 8, 16 above, and further in view of Kasprzak (Feature-based Indoor Navigation using Augmented Reality).
Regarding claim 9, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 8, wherein detecting instances of the object marker along the cable of interest includes guiding a user to physically move between instances of the object marker. (Sugita at least in Fig. 2 and pars. [0042, 0084], teaches augmented reality system displaying partial terminal on display screen 106. It implies the user physically moves along a direction between instances of the object marker. One can move along a terminal or move a long a cable to retrieve characteristic/identification information of object markers of the cable.
Sugita in view of Shigeru and That et al. is silent to teach guiding the user to move to a position/location of interest via the augmented reality device.
On the other hand, Kasprzak at least in Fig. 16 teaches displaying navigation instructions and directional arrow to guide user to move to a position/location of interest via AR device. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement visual guidance, as disclosed by Kasprzak, with Sugita in view of Shigeru and That et al.’s cable checking system. The combination provides an Augmented Reality that provides navigation instructions (Kasprzak Abstract).
Regarding claim 17, it recites similar limitations of claim 9 but in different form. The rationale of claim 9 rejection is applied to reject claim 17.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Shigeru as applied to claims 4, 12 above, and further in view of Chen (US 20120075343).
Regarding claim 11, Sugita in view of Shigeru teaches:
The computer-implemented method of claim 4.
Sugita in view of Shigeru is silent to teach outputting, to a display of the augmented reality device, a visual augmentation of the cable of interest. (The missing limitation is a visual augmentation of an object of interest)
On the other hand, Chen teaches a visually augmentation of an object of interest (Chen at least in par. [0123], teaches the rendering application creates a textual or graphical listing of Parts relevant to the current instruction, with additional data regarding their status. Status information could include whether the part has been located by the End User or the system, for example. The status information may be shown as text or as visual attributes, such as color, attached icon symbols, or highlighting. The rendering application produces a graphical overlay showing part listing and status.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply/implement highlighting an object, as disclosed by Chen, with Sugita in view of Shigeru’s cable checking system. The combination provides an AR system that identifies and tracks the parts throughout a natural scene and visually cues the user to identify and locate parts (Chen [0003]).
Regarding claim 19, it recites similar limitations of claim 11 but in different form. The rationale of claim 11 rejection is applied to reject claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619